DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2019, 9/2/2020, and 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the heat exchanger".  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-20 are rendered indefinite due to depending on indefinite claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolz US 20060081226.
Regarding claim 1, Bolz discloses 
A compressor (Fig 2: (10)), comprising: 
an impeller ((30)) configured to compress a working fluid (Par 2: compressing air); 
a diffuser ((40)) positioned downstream of the impeller with respect to a flow path (Flow path from (24) to (40) to (42)) of the working fluid, 
wherein the diffuser is configured to direct the working fluid through a radial passage (Passage of (40) directs air), and 
wherein the diffuser comprises a vaned diffuser portion ((64) in (40)) disposed within the radial passage ((64) in passage of (40)); and 
a collector ((42)) positioned downstream of the diffuser with respect to the flow path of the working fluid ((42) downstream of (40)), wherein a chamber of the collector is axially offset from the radial passage of the diffuser (Para 36: Volute (42) is folded down in the axial direction).
Regarding claim 5, Bolz discloses 
comprising an interface positioned between an outlet of the diffuser and an inlet of the collector with respect to the flow path of the working fluid (Fig 2: Area between the diffuser and collector; seen in the clip below).

    PNG
    media_image1.png
    474
    684
    media_image1.png
    Greyscale

Regarding claim 6, Bolz discloses 
wherein the interface comprises a bend configured to adjust a direction of the flow path of the working fluid (Fig 2: Area between the diffuser and collector with a bend; seen in the clip of the rejection of claim 5).
Regarding claim 7, Bolz discloses 
wherein the outlet of the diffuser and the inlet of the collector are axially offset from one another (Fig 2: Area between the diffuser and collector that is offset from on another; seen in the clip of the rejection of claim 5).
Regarding claim 8, Bolz discloses 
wherein the outlet of the diffuser and the inlet of the collector are not radially aligned with one another (Fig 2: Area between the diffuser and collector that are not aligned with one another; seen in the clip of the rejection of claim 5).
Regarding claim 9, Bolz discloses 
wherein the chamber of the collector is defined by an axial length and a radial length, and wherein the axial length and the radial length define an aspect ratio of the chamber (Fig 2: Volute (42) will have an axial and radial length that will define an aspect ratio).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolz US 20060081226 in view of sun et al. US 20140356138.
Regarding claim 2, Bolz discloses all of the above limitations. However, Bolz is silent as to:
wherein the diffuser comprises a variable geometry diffuser ring portion disposed within the radial passage.
From the same field of endeavor, Sun teaches:
wherein the diffuser comprises a variable geometry diffuser ring portion disposed within the radial passage (Fig 3A: (66) within a diffuser passage).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bolz to have a variable geometry diffuser up stream of the fixed vanes of Bolz to improve the compressor surge characteristics at part-load operating conditions (Par 4).
Regarding claim 3, Bolz discloses all of the above limitations. However, Bolz is silent as to:
wherein the variable geometry diffuser ring portion comprises a ring configured to extend axially into the radial passage to adjust a flow of the working fluid through the radial passage.
From the same field of endeavor, Sun teaches:
wherein the variable geometry diffuser ring portion comprises a ring configured to extend axially into the radial passage to adjust a flow of the working fluid through the radial passage (Fig 3A: (66) extends axial in the flow passage).
The modification is covered in the rejection of claim 2.
Regarding claim 4, Bolz discloses all of the above limitations. However, Bolz is silent as to:
wherein the vaned diffuser portion is positioned downstream of the variable geometry diffuser ring portion with respect to the flow path of the working fluid, and wherein a position of the ring of the variable geometry diffuser ring portion is configured to adjust a flow angle of the working fluid directed toward the vaned diffuser portion.
From the same field of endeavor, Sun teaches:
wherein the vaned diffuser portion (Fig 3A: (92)) is positioned downstream of the variable geometry diffuser ring portion with respect to the flow path of the working fluid ((92) is downstream of (66)), and wherein a position of the ring of the variable geometry diffuser ring portion is configured to adjust a flow angle of the working fluid directed toward the vaned diffuser portion ((92) adjust the flow towards (66)).
The modification is covered in the rejection of claim 2.
Regarding claim 10, Bolz discloses 
A compressor (Fig 2: (10)) comprising:
an impeller ((30)) configured to compress [[a refrigerant]] working fluid (Par 2: compressing air); 
a diffuser ((40)) positioned downstream of the impeller with respect to a flow path of [[the refrigerant]] working fluid (Flow path from (24) to (40) to (42)), 
wherein the diffuser is configured to direct [[the refrigerant]] working fluid through a radial passage (Passage of (40) directs air), and 
wherein the diffuser comprises a vaned diffuser portion ((64) in (40)) disposed within the radial passage ((64) in passage of (40)); and 
a collector ((42)) positioned downstream of the diffuser with respect to the flow path of [[the refrigerant]] working fluid ((42) downstream of (40)), wherein a chamber of the collector is axially offset from the radial passage of the diffuser (Para 36: Volute (42) is folded down in the axial direction).
However, Bolz is silent as to:
A compressor for a heating, ventilation, air conditioning, and refrigeration (HVAC&R) unit , comprising: 
a refrigerant
wherein the diffuser comprises a variable geometry diffuser ring portion within the radial passage.
From the same field of endeavor, Sun teaches:
A compressor (Fig 1: (10)) for a heating, ventilation, air conditioning, and refrigeration (HVAC&R) unit (Par 5: Refrigeration system (12)), comprising: 
a refrigerant (Par 18: (10) recirculates refrigerant) 
wherein the diffuser comprises a variable geometry diffuser ring portion within the radial passage (Fig 3A: (66) within a diffuser passage).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bolz to have a variable geometry diffuser up stream of the fixed vanes of Bolz to improve the compressor surge characteristics at part-load operating conditions (Par 4). The refrigerant system of sun is analogous to the system of Bolz because they are compressing a fluid in the same impeller diffuser and volute structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bolz to circulate refrigerant like Sun.
Regarding claim 11, Bolz discloses all of the above limitations. However, Bolz is silent as to:
wherein the variable geometry diffuser ring portion is positioned upstream of the vaned diffuser portion with respect to the flow path of the refrigerant.
From the same field of endeavor, Sun teaches:
wherein the variable geometry diffuser ring portion (Fig 3A: (66)) is positioned upstream of the vaned diffuser portion ((92)) with respect to the flow path of the refrigerant ((92) is downstream of (66))
The modification is covered in the rejection of claim 10.
Regarding claim 12, Bolz discloses 
wherein the vaned diffuser portion comprises a plurality of vanes (Fig 2: (64)) configured to drive rotation of the vaned diffuser portion within the radial passage (Par 44: Blades (64) rotate control hood (60)).
Regarding claim 13, Bolz discloses
wherein the chamber of the collector is defined by an axial length and a radial length, and wherein the axial length and the radial length define an aspect ratio of the chamber (Fig 2: Volute (42) will have an axial and radial length that will define an aspect ratio).
Regarding claim 14, Bolz discloses
 wherein an outlet of the diffuser and an inlet of the collector are axially offset from one another (Fig 2: Area between the diffuser and collector that is offset from on another; seen in the clip of the rejection of claim 5).
Regarding claim 15, Bolz discloses 
wherein an outlet of the diffuser and an inlet of the collector are not radially aligned with one another (Fig 2: Area between the diffuser and collector that are not aligned with one another; seen in the clip of the rejection of claim 5).
Regarding claim 16, Bolz discloses 
A compressor (Fig 2: (10)) comprising:
an impeller ((30)) configured to compress [[a refrigerant]] working fluid (Par 2: compressing air); 
a diffuser ((40)) positioned downstream of the impeller with respect to a flow path of [[the refrigerant]] working fluid (Flow path from (24) to (40) to (42)), 
wherein the diffuser is configured to direct [[the refrigerant]] working fluid through a radial passage (Passage of (40) directs air), and 
a collector ((42)) positioned downstream of the diffuser with respect to the flow path of [[the refrigerant]] working fluid ((42) downstream of (40)), wherein an inlet of the collector is axially offset from an outlet of the radial passage of the diffuser (Fig 2: Area between the diffuser and collector that is offset from on another; seen in the clip of the rejection of claim 5).
However, Bolz is silent as to:
A heating, ventilation, air conditioning, and refrigeration (HVAC&R) system, comprising: a compressor configured to circulate the refrigerant through the heat exchanger, wherein the compressor comprises: 
a refrigerant
wherein the diffuser comprises a variable geometry diffuser ring portion within the radial passage.
From the same field of endeavor, Sun teaches:
A heating, ventilation, air conditioning, and refrigeration (HVAC&R) system (Par 5: Refrigeration system (12)), comprising: a compressor (Fig 1: (10)) configured to circulate the refrigerant through the heat exchanger, wherein the compressor comprises: 
a refrigerant (Par 18: (10) recirculates refrigerant) 
The refrigerant system of sun is analogous to the system of Bolz because they are compressing a fluid in the same impeller diffuser and volute structure. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bolz to circulate refrigerant like Sun. 
Regarding claim 17, Bolz discloses all of the above limitations. However, Bolz is silent as to:
wherein the diffuser comprises a variable geometry diffuser ring portion within the radial passage
From the same field of endeavor, Sun teaches:
wherein the diffuser comprises a variable geometry diffuser ring portion within the radial passage (Fig 3A: (66) within a diffuser passage).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bolz to have a variable geometry diffuser up stream of the fixed vanes of Bolz with a controller to control the angle of the vanes to improve the compressor surge characteristics at part-load operating conditions (Par 4).
Regarding claim 18, Bolz discloses all of the above limitations. However, Bolz is silent as to: 
comprising a controller configured to adjust the position of a variable geometry diffuser ring with respect to the radial passage. 
From the same field of endeavor, Sun teaches:
comprising a controller (Fig 1: Controller (32c)) configured to adjust the position of a variable geometry diffuser ring with respect to the radial passage (Par 26: (32c) connects to (50) to move the variable geometry diffuser).
The modification is covered in the rejection of claim 17.
Regarding claim 19, Bolz discloses all of the above limitations. However, Bolz is silent as to: 
wherein the controller is configured to adjust the position of the ring based on a suction pressure of the refrigerant, a discharge pressure of 1617BE139-WO the refrigerant, a flow rate of the refrigerant through the compressor, or a combination thereof.
From the same field of endeavor, Sun teaches:
wherein the controller (Fig 1: Controller (32c)) is configured to adjust the position of the ring based on a suction pressure of the refrigerant,  a discharge pressure of 1617BE139-WO the refrigerant, a flow rate of the refrigerant through the compressor, or a combination thereof (Par 24: Variable geometry diffuser regulates flow and pressure across the impeller).
The modification is covered in the rejection of claim 17.
Regarding claim 20, Bolz discloses all of the above limitations. However, Bolz is silent as to: 
wherein the position of the ring of the variable geometry diffuser ring is configured to direct the refrigerant toward the vaned diffuser portion at a flow angle that is substantially equal to an incidence of a leading edge of a vane of the vaned diffuser portion.
From the same field of endeavor, Sun teaches:
wherein the position of the ring of the variable geometry diffuser ring is configured to direct the refrigerant toward the vaned diffuser portion at a flow angle that is substantially equal to an incidence of a leading edge of a vane of the vaned diffuser portion (Fig 3c, 4, 5a, 5b: Inner diffuser ring (102) directs the fluids to towards outer diffuser ring (100) at an angle that is equal to the leading edge of the outer diffuser ring (100)).
The modification is covered in the rejection of claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gonzalez US 10330105 discloses similar volute and variable geometry diffuser structure as present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745   

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747